Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 12/22/2021. Applicant amended claims 2, 4, 9, 13, 17, 21, 27, 30, 33-35, 38, 45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and 81, and cancelled claims 3, 5-8, 10-12, 14-16, 18-20, 22-24, 26, 28-29, 31-32, 36-37, 39-43, 46, 48-51, 53-55, 57-59, 61-63, 65-67, 69, 71-72, 74-75, 79-80 and 82-86. Claims 1-2, 4, 9, 13, 17, 21, 25, 27, 30, 33-35, 38, 44-45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and 81 are presented for examination and are rejected for the reasons indicated herein below.     


Drawings
2.	Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to because they are blurry (e.g. see Figs. 3-19). Corrected drawing sheets with a clearer version of the drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Minor Correction
4.	The disclosure including the specification should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. 


Claim Objections
5.	Claims 1-2, 4, 9, 13, 17, 21, 25, 27, 30, 33-35, 38, 44-45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and 81 are objected to because of the following informalities: 

Throughout claims 1-2, 4, 9, 13, 17, 21, 25, 27, 30, 33-35, 38, 44-45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and 81, numerous antecedent and bases issues are present throughout the claims. Appropriate correction is required.


Claim Analysis
6.	A search of the Prior art was conducted and relevant references have been cited as far as examiner understands the invention, but analysis for claims 1-2, 4, 9, 13, 17, 21, 25, 27, 30, 33-35, 38, 44-45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and 81 could not be made due to the indefinite scope of each of the claims. Thus, Claims 1-2, 4, 9, 13, 17, 21, 25, 27, 30, 33-35, 38, 44-45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and 81 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (see the rejection below).



Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-2, 4, 9, 13, 17, 21, 25, 27, 30, 33-35, 38, 44-45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;
 	In claim 1, and similarly in claim 44, the use of “and/or” makes the claims indefinite. Therefore, the examiner was unable to determine the scope of the invention. For instance, the limitation “the power device stress data indicating one or more operating parameters of one or more of the plurality of power devices, and/or one or more of the switches and/or the electrical load” is indefinite and confusing. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. Also Applicant must keep consistency and refer to the relevant elements correctly throughout the claims. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one operating parameter then this limitation is taught.
Moreover, because there are too many minor informalities throughout the claims, the examiner was unable to point out every minor informality in each claim. Therefore, the Applicant is strongly encouraged to go over the claim language throughout the claims and fix all the grammatical and minor errors and rewrite all the claims in a way that would make it clear, consistent and understandable to be better examined.


9.	Dependent claims 2, 4, 9, 13, 17, 21, 25, 27, 30, 33-35, 38, 45, 47, 52, 56, 60, 64, 68, 70, 73, 76-78 and 81 inherit the deficiency of independent claims 1 and 44, respectively, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 9, 13, 17, 44-45, 47, 52, 56 and 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hart et al. (U.S. Pub. No. 2015/0131351 A1) in view of Olarescu (U.S. Pub. No. 2015/0016170 A1).

Regarding claim 44, as best understood by the examiner, Hart et al. (e.g. see Figs. 1-23) discloses “An inverter for generating a three-phase voltage for powering an electrical load (e.g. see Figs. 1 and 23), the inverter comprising: an input for receiving input voltages, the input voltage having a positive supply rail voltage and a negative supply rail voltage (e.g. Figs. 1 and 23, see 101, 105 and 107); three AC outputs, one per phase, for outputting a three phase AC output voltage for powering an electrical load (e.g. Figs. 1 and 23, see the three AC outputs U, V and W at 103); a plurality of switches connected between the input voltages and the three AC outputs and being arranged to generate the three AC output voltages, each of the switches comprising one or more power devices, and each of the three phases having one or more upper switches connected to the positive supply rail voltage and one or more lower switches connected to the negative supply rail voltage (e.g. Figs. 1 and 23, see the plurality of switches inside 102 and their connections); a controller (108) coupled to the plurality of switches for controlling the plurality of switches, using Pulse Width Modulation (PWM) over a plurality of PWM periods, to generate a three phase AC output for an electrical load (e.g. Figs. 1-23, see the plurality of switches inside 102 and controller 108, also see the abstract, para. 0005-0007 and para. 0050-0053), each of the three phase AC output voltages having an amplitude and angle that varies over a plurality of segments, each segment representing a period of angular position, and wherein each of the three phase AC outputs are offset from one another in angle (e.g. Figs. 1-23, see the plurality of switches inside 102 and controller 108, also see the abstract, para. 0005-0009, para. 0048-0059, para. 0067-0085 and para. 0093-0095. Implicit); wherein the controller (108) is configured to: receive power device stress data, the power device stress data indicating one or more operating parameters of one or more of the plurality of power devices, and/or one or more of the switches and/or the electrical load (e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit); identify from the received power device stress data which one or more of the switches requires cooling (e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit); identify a respective one or more phases associated with the one or more of the identified switches requiring cooling (e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit); and control the plurality of switches to apply a common mode component voltage to each of the three phases for at least a portion of one or more segments (e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit)”. Hart et al. does not appear to explicitly disclose “wherein the common mode component voltage has a maximum amplitude that is sufficient to clamp the phase AC output voltage of a respective identified phase associated with the one or more identified switches requiring cooling, to the positive supply rail voltage and/or negative rail supply voltage when the respective phase AC voltage is approaching respectively the positive supply rail voltage or negative supply rail voltage, and wherein clamping the identified one or more phase AC output voltages to the respective power rail cools the one or more identified switches”. However, Olarescu shows “wherein the common mode component voltage has a maximum amplitude that is sufficient to clamp the phase AC output voltage of a respective identified phase associated with the one or more identified switches requiring cooling, to the positive supply rail voltage and/or negative rail supply voltage when the respective phase AC voltage is approaching respectively the positive supply rail voltage or negative supply rail voltage, and wherein clamping the identified one or more phase AC output voltages to the respective power rail cools the one or more identified switches (Olarescu, e.g. see Figs. 1-14, also see the abstract, para. 0002-0013, para. 0029-0036, para. 0041-0047 and para. 0063-0072. Also see Hart et al., e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099)”. Having the controller of Hart et al. being configured to control the plurality of switches to apply a common mode component voltage that has a maximum amplitude that is sufficient to clamp the phase AC output voltage of a respective identified phase associated with the one or more identified switches requiring cooling, to the positive supply rail voltage and/or negative rail supply voltage when the respective phase AC voltage is approaching respectively the positive supply rail voltage or negative supply rail voltage, and wherein clamping the identified one or more phase AC output voltages to the respective power rail cools the one or more identified switches as taught by Olarescu would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such controller as taught by Olarescu in the power converter of Hart et al. for the purpose of enhancing the power efficiency of the power converter via having a better control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 45, as best understood by the examiner, the combination of Hart et al. (e.g. see Figs. 1-23) and Olarescu (e.g. see Figs. 1-14) discloses “wherein, when the identified switches requiring cooling comprises one or more switches from a single identified phase of the three phases, the maximum amplitude of the common mode component voltage within the respective segment is sufficient to clamp the identified single phase AC output voltage to the positive supply rail voltage and/or negative rail supply voltage when the identified single phase AC output voltage is approaching respectively the positive supply rail voltage or negative supply rail voltage (Olarescu, e.g. see Figs. 1-14, also see the abstract, para. 0002-0013, para. 0029-0036, para. 0041-0047 and para. 0063-0072. Also see Hart et al., e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit)”.

Regarding claim 47, as best understood by the examiner, the combination of Hart et al. (e.g. see Figs. 1-23) and Olarescu (e.g. see Figs. 1-14) discloses “wherein, when the identified switches requiring cooling comprise first one or more switches from a first identified phase and second one or more switches from a second identified phase of the three phases, the maximum amplitude of the common mode component voltage within the respective segment is sufficient to clamp the first identified single phase AC output voltage to the positive supply rail voltage and/or negative rail supply voltage when the first identified single phase AC output voltage is approaching respectively the positive supply rail voltage or negative supply rail voltage, and wherein the maximum amplitude of the common mode component voltage within the respective segment is sufficient to clamp the second identified single phase AC output voltage to the positive supply rail voltage and/or negative rail supply voltage when the second identified single phase AC output voltage is approaching respectively the positive supply rail voltage or negative supply rail voltage (Olarescu, e.g. see Figs. 1-14, also see the abstract, para. 0002-0013, para. 0029-0036, para. 0041-0047 and para. 0063-0072. Also see Hart et al., e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit)”.

Regarding claim 52, as best understood by the examiner,  the combination of Hart et al. (e.g. see Figs. 1-23) and Olarescu (e.g. see Figs. 1-14) discloses “wherein, when the identified switches requiring cooling comprise one or more upper switches from one or more respective phases, the maximum amplitude of the common mode component voltage within the respective segment is sufficient to clamp the respective phase AC output voltage associated with the respective identified one or more upper switches to the positive supply rail voltage (Olarescu, e.g. see Figs. 1-14, also see the abstract, para. 0002-0013, para. 0029-0036, para. 0041-0047 and para. 0063-0072. Also see Hart et al., e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit)”.

Regarding claim 56, as best understood by the examiner, the combination of Hart et al. (e.g. see Figs. 1-23) and Olarescu (e.g. see Figs. 1-14) discloses “wherein, when the identified switches requiring cooling comprise one or more lower switches from one or more respective phases, the maximum amplitude of the common mode component voltage within the respective segment is sufficient to clamp the respective phase AC output voltage associated with the respective identified one or more lower switches to the negative supply rail voltage (Olarescu, e.g. see Figs. 1-14, also see the abstract, para. 0002-0013, para. 0029-0036, para. 0041-0047 and para. 0063-0072. Also see Hart et al., e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit)”.

Regarding claim 60, as best understood by the examiner, Hart et al. (e.g. see Figs. 1-23) discloses “wherein the power device stress data comprises one or more of an output current for one or more phase AC outputs, a temperature of one or more of the power devices, a temperature of one or more of the switches, an operating condition of the electrical load (Hart et al., e.g. see Figs. 1-23, also see the abstract, para. 0070 and para. 0080-0099. Implicit)”.


Regarding method claims 1-2, 4, 9, 13 and 17; they all comprise substantially same subject matter as in the recited apparatus claims 44-45, 47, 52, 56 and 60, therefore method claims 1-2, 4, 9, 13 and 17 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 44-45, 47, 52, 56 and 60. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).  



Allowable Subject Matter
11.	Claims 21, 25, 27, 30, 33-35, 38, 64, 68, 70, 73, 76-78 and 81 are objected to as being dependent upon a rejected base claim, but would be allowable if all the claim objections are overcome, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 21, 25, 27, 30, 33-35 and 38, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the common mode component voltage is varied over the angle within the respective segment between the minimum value and the maximum value using a slew value, the slew value comprising a variable scalar value ranging between a respective minimum slew value and a respective maximum slew value within the respective segment”. As recited in claims 21, 25, 27, 30, 33-35 and 38.

Regarding claims 64, 68, 70, 73, 76-78 and 81, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the controller is configured to vary the common mode component voltage over the angle within the respective segment between the minimum value and the maximum value using a slew value, the slew value comprising a variable scalar value ranging between a respective minimum slew value and a respective maximum slew value within the respective segment”. As recited in claims 64, 68, 70, 73, 76-78 and 81.



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839